Myeick, J., concurring:
I concur in the judgment, upon the ground that, in my opinion, there can be, under the Constitution, no election the present year.
McKee, J.:
The Constitution of 1879 excepted from the operation of its provisions upon the subject of election of county officers, and their official duties and terms of office, the first.election held after its adoption. (§ 20, Art. xx.) It required that the officers to be chosen at the election of 1879 should be elected at the time and in the manner then provided by law. (§ 10, Art. xxiii.) The laws regulating that election were not disturbed, but remained in full force and effect as to all officers whose election, duties, and terms of office were to be afterwards regulated and fixed by the Legislature. By them the time and mode of election had been prescribed, and the terms of office had been fixed. (P. C., Art. ii.) And it had been also provided that the officers elected under them should continue to hold until their successors were elected and qualified. (P. C., § 879.) Officers elected at the election of 1879, therefore, continue to be, by the law of their election, officers *566de facto and de jure until the election and qualification of their successors. (People v. Tilton, 37 Cal. 614; People ex rel. Stratton v. Oulton, 28 id. 44, 383; People v. Whitman, 10 id. 38.)
But the successors of the officers elected in 1879, under then existing law, could not be elected until the Legislature, in the exercise of the powers conferred upon it by Section 5, Article xi., of the Constitution, gave effect to constitutional provisions upon the subject of elections by the passage of a general and uniform law for the election in the several counties of the State, of such county, township, and municipal officers as, in its judgment, the public convenience might require, and prescribing their duties, and fixing their terms, and so regulating the subject of elections as to enable the people of the State to adjust themselves to the requirements of the Constitution, which provided for future elections to be held in even-numbered years. (§ 10, Art. xxii.) The Legislature discharged the duty devolved upon it by the passage of the Act of March 7, 1881. This Act took effect immediately upon its passage, and all the constitutional provisions upon the subject of the election of county officers, their terms and duties, as enforced by the Act, became operative;, and all the provisions of the Political Code upon the same subject were repealed. There is, therefore, no law in existence which authorizes an election to be held in accordance with the organic and statutory law of the State until the year 1882.
The Act of March 7, 1881, is a law which makes the election of all county officers, and the officers to be elected under it, subject to the provisions of the Constitution. Elections for such officers are only to be held in even-numbered years; the compensation of such officers shall not be increased after their election, nor during their terms of office; nor shall the term of any such officer be extended beyond the period for which he shall be elected. (§9, Art. xi.) But, as I had occasion to observe in Woods v. Election Commissioners, 58 Cal. 561, the officers elected at the election of 1879 are not within the intent and meaning of these constitutional provisions, because they were elected by authority of the Constitution itself, under laws which commanded them to hold their respective offices until their successors were elected *567and qualified under legislation, which was necessary to carry into effect the provisions of the Constitution upon the subject. Therefore I concur in the judgment.
(Morrison, C. J., did not express any opinion in the case.) ''